DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/19/2022 has been entered.
The objections over the Drawings and Claims as presented in the Office Action mailed 12/10/2021 have been withdrawn based on the amendment filed 1/19/2022.
The rejections of the claims under 35 U.S.C.112(a), 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 as presented in the Office Action mailed 12/10/2021 have been withdrawn based on the amendments filed 1/19/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Kucher (Reg. No. 69,114) on 2/11/2022.
The application has been amended as follows:
Claim 10 line 4 “plurality of cores and the cladding,” has been changed to --plurality of cores, the cladding,--
Claim 15 lines 1-2 “the plurality of cores is configured to only mix the electromagnetic radiation” has been changed to --the plurality of cores is configured to mix the electromagnetic radiation--

Reasons for Allowance
Claims 10-20 and 22-25 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest a light fiber comprising: a cladding and a plurality of cores configured to conduct electromagnetic radiation, and an outcoupling zone comprising the cladding, an interface between the at least one of the plurality of cores and the cladding, and at least one of the plurality of cores, each one of the plurality of cores comprises an incoupling surface at one end of the light fiber, the incoupling surfaces of different cores of the plurality of cores are not contiguous, wherein the outcoupling zone is distant from the incoupling surfaces, each one of the plurality of cores runs separately from all other cores of the plurality of cores from a respective incoupling surface to at least until the outcoupling zone, the outcoupling zone comprises scattering centers configured to outcouple the electromagnetic radiation from the plurality of cores, the light fiber is configured to emit at least a majority of the electromagnetic radiation in a region of the outcoupling zone transverse to a main extension direction of the light fiber, the outcoupling zone is configured to emit mixed electromagnetic radiation as mixed light from the light fiber, as specifically called for in the claimed combinations.
The closest prior art, Nagura (US 2015/0277034) does not disclose the outcoupling zone comprises the cladding, an interface between the at least one of the plurality of cores and the cladding, and at least one of the plurality of cores, the outcoupling zone comprises scattering centers configured to outcouple the electromagnetic radiation from the plurality of cores, the outcoupling zone is configured to emit mixed electromagnetic radiation as mixed light from the light fiber, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Nagura reference in the manner required by the claims.
The closest prior art, Ott et al. (US 2010/0066254) does not disclose the outcoupling zone comprises the cladding, an interface between the at least one of the plurality of cores and the cladding, and at least one of the plurality of cores, and each one of the plurality of cores runs separately from all other cores of the plurality of cores from a respective incoupling surface to at least until the outcoupling zone, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Ott et al. reference in the manner required by the claims.
While a light fiber comprising a cladding, a plurality of cores, and an outcoupling zone for emitting light substantially transverse to a main extension direction of the light fiber is known in the art, utilizing a light fiber including a plurality of cores and a cladding for mixing light is known in the art, and utilizing scattering centers to emit light from a light fiber is known in the art, the combination of the outcoupling zone comprises the cladding, an interface between the at least one of the plurality of cores and the cladding, and at least one of the plurality of cores, and each one of the plurality of cores runs separately from all other cores of the plurality of cores from a respective incoupling surface to at least until the outcoupling zone, the outcoupling zone comprises scattering centers configured to outcouple the electromagnetic radiation from the plurality of cores, and the outcoupling zone is configured to emit mixed electromagnetic radiation as mixed light from the light fiber is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875